In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐2803
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

MICHAEL S. BARBER,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
          No. 3:17‐CR‐67(1) — Robert L. Miller, Jr., Judge.
                     ____________________

     ARGUED MAY 15, 2019 — DECIDED AUGUST 27, 2019
                ____________________

  Before WOOD, Chief Judge, and EASTERBROOK and
HAMILTON, Circuit Judges.
    WOOD, Chief Judge. On the evening of February 9, 2017,
Michael Barber and his friend Anthony Chipps used a crow‐
bar to break into Dutchman Hunting Supplies in Shipshe‐
wana, Indiana, and steal 15 handguns. The authorities had lit‐
tle trouble nabbing them: they set oﬀ the alarm during the
robbery, and they were easily identified by shop employees,
because they had scouted out Dutchman earlier that same
2                                                  No. 18‐2803

day. On top of that, Barber was foolish enough to discuss the
robbery on Facebook Messenger.
    In due course, Barber was indicted on charges of stealing
firearms from a federally licensed firearms dealer, possessing
firearms as a felon, and possessing stolen firearms. See 18
U.S.C. §§ 922(u), (g)(1), and (j). Chipps decided to cooperate
with the government and testified at trial against Barber. In
addition, the government introduced both the Facebook mes‐
sages and cell‐location data for Barber’s phone. The latter ev‐
idence put him near Dutchman at the time of the robbery. The
jury convicted him on all charges, and the court then sen‐
tenced him to 210 months’ imprisonment. That sentence re‐
flected a two‐level enhancement in his oﬀense level for ob‐
struction of justice.
    Barber appeals both his conviction and sentence. He ar‐
gues that the district court should not have admitted the Fa‐
cebook records, cell‐location data, and a certificate indicating
that Dutchman had a firearms license. He also contends that
his advisory sentencing guidelines should not have included
the obstruction enhancement. Finding no reversible error, we
aﬃrm.
                               I
   We begin with the evidence presented at trial. Rule
103(a)(1) of the Federal Rules of Evidence requires litigants to
make their objections to evidence at trial specific and timely.
Where Barber followed this command, we review the district
court’s rulings for abuse of discretion. We disregard any error
that was harmless. See FED. R. CRIM. P. 52(a); United States v.
Boone, 628 F.3d 927, 932 (7th Cir. 2010). We review points that
No. 18‐2803                                                     3

he raises for the first time on appeal for plain error, at best.
See FED. R. CRIM. P. 52(b).
                                A
    Barber first objects to the admission of the evidence the
government used to prove that the dealer from whom he stole
the guns was federally licensed. It submitted Dutchman’s li‐
cense, or “Blue Ribbon Certificate,” along with accompanying
authenticating documents from the Bureau of Alcohol, To‐
bacco, Firearms, and Explosives (ATF). Those documents in‐
cluded a License Registration Report, which shows the date
the license was issued, expiration date, and its status as active,
as well as two signed statements from ATF oﬃcials represent‐
ing that Dutchman was licensed during the period when the
robbery took place. None of those oﬃcials appeared at trial.
Barber objected to this evidence at trial, claiming that the
statements from the ATF oﬃcials are testimonial under the
line of cases beginning with Crawford v. Washington, 541 U.S.
36, 50 (2004). See Melendez‐Diaz v. Massachusetts, 557 U.S. 305
(2009); Bullcoming v. New Mexico, 564 U.S. 647 (2011). Barber
argues that his inability to cross‐examine the agents violated
his Sixth Amendment right to confrontation. He renews this
objection on appeal; our review is for abuse of discretion.
    In Melendez‐Diaz, the Supreme Court addressed the line
between regularly‐kept records that are admissible without
testimony from a custodian, and evidence that is admissible
under the Confrontation Clause only if the creator of the doc‐
ument testifies. 557 U.S. at 321–23. At issue there were certifi‐
cates reporting the results of testing that some forensic ana‐
lysts had conducted on evidence. When the defendant ob‐
jected to the admission of those certificates without aﬀording
him the opportunity to cross‐examine the analysts, the
4                                                   No. 18‐2803

government countered that the certificates were not testimo‐
nial for Sixth Amendment purposes. The Supreme Court
sided with the defendant, and in so doing discussed what it
takes to make a record (or statements about it) “testimonial.”
    The Melendez‐Diaz Court considered and rejected the ar‐
gument that the analysts’ certificates should be treated in the
same way as “a clerk’s certificate authenticating an oﬃcial
record—or a copy thereof—for use as evidence,” and thus be
admitted without a live witness. Id. at 322. In doing so, the
Court emphasized that the analysts’ work creating a record
was quite diﬀerent from the clerk’s narrow role in authenti‐
cating a copy of a record. While a clerk, the Court said, was
“permitted ‘to certify to the correctness of a copy of a record
kept in his oﬃce,’ [he] had ‘no authority to furnish, as evi‐
dence for the trial of a lawsuit, his interpretation of what the
record contains or shows, or to certify to its substance or ef‐
fect.’” Id. (quoting State v. Wilson, 141 La. 404, 409 (1917)).
    The Supreme Court returned to this issue in Bullcoming,
where the question presented was whether “the Confronta‐
tion Clause permits the prosecution to introduce a forensic la‐
boratory report containing a testimonial certification—made
for the purpose of proving a particular fact—through the in‐
court testimony of a scientist who did not sign the certification
or perform or observe the test reported in the certification.”
564 U.S. at 652. Emphasizing that the report (a blood‐alcohol
test) contained more than a simple transcription of a machine‐
generated number, and noting that the state had made no ef‐
fort to show why the analyst who performed the test was un‐
available (not to mention that the defendant had not had an
opportunity to cross‐examine that analyst), the Court held
that the defendant’s Sixth Amendment confrontation rights
No. 18‐2803                                                     5

had been violated. Id. at 663. Although there was disagree‐
ment among the Justices about the limits of this rule—in par‐
ticular, over when testimony from a supervisor ought to suf‐
fice for confrontation purposes—the facts of our case do not
raise that problem. See id. at 674–84 (Kennedy, J., dissenting);
see also id. at 672–73 (Sotomayor, J., concurring).
    We do not need to sort out all of the implications of the
separate opinions and votes in Bullcoming for present pur‐
poses. It is enough to say that no such resolution can help Bar‐
ber. In his case, the aﬃdavits from the ATF oﬃcials suﬀer
from the same infirmity as the analysts’ certificates in Melen‐
dez‐Diaz and the blood‐test results in Bullcoming. Relevant to
Melendez‐Diaz, they go beyond simple authentication of a
copy. The ATF agents’ aﬃdavits explain the purpose of the
records and interpret them as proof that these are the records
used for firearm licenses and that Dutchman was licensed
during the relevant period. Those statements rest on an infer‐
ence about the continuing validity of the license, and that infer‐
ence requires an interpretation of what the record shows or a
certification about its substance or eﬀect. In other words, the
government is relying on information beyond what the li‐
cense itself says. For example, the aﬃdavit could imply that
ATF has a practice of documenting on its copy of a license in‐
formation about suspensions (if any), or it might suggest that
the aﬃant agent ran a search in order to confirm that Dutch‐
man did not have a licensing issue at the time of the robbery.
Defense counsel is entitled to know about and challenge
whatever process went into generating this type of evidence.
Relevant to Bullcoming, the government did not oﬀer a super‐
visor or other responsible oﬃcial for cross‐examination.
6                                                    No. 18‐2803

   This leaves us with a scenario very like one that the Melen‐
dez‐Diaz Court discussed:
    Far more probative here are those cases in which the
    prosecution sought to admit into evidence a clerk’s cer‐
    tificate attesting to the fact that the clerk had searched
    for a particular relevant record and failed to find it.
    Like the testimony of the analysts in this case, the
    clerk’s statement would serve as substantive evidence
    against the defendant whose guilt depended on the
    nonexistence of the record for which the clerk
    searched. Although the clerk’s certificate would qual‐
    ify as an oﬃcial record … —it was prepared by a public
    oﬃcer in the regular course of his oﬃcial duties— …
    the clerk was nonetheless subject to confrontation.
557 U.S. at 323. The License Registration Report, a database
search‐result page dated just days before the lawsuit was
filed, is exactly the kind of search the Court was talking about
in the quoted passage. It sheds light on the status of Dutch‐
man’s license. Melendez‐Diaz tells us that the defendant had
the right to confront the ATF oﬃcials, in order to understand
and question the evidence they provided. We thus conclude
that the district court erred when it admitted the ATF records
without requiring testimony from the responsible oﬃcials.
    Even if it was error to admit these records, Barber does not
automatically prevail. We must decide whether any such er‐
ror was prejudicial or harmless. In a Confrontation Clause
case, the harmless‐error inquiry rests on a variety of factors,
including “the importance of the witness’ testimony in the
prosecution’s case, whether the testimony was cumulative,
the presence or absence of evidence corroborating or contra‐
dicting the testimony of the witness on material points, the
No. 18‐2803                                                    7

extent of cross‐examination otherwise permitted, and, of
course, the overall strength of the prosecution’s case.” Jones v.
Basinger, 635 F.3d 1030, 1052 (7th Cir. 2011). Barber is correct
that the government was required to prove that Dutchman
was licensed, in order to support one of his convictions. Even
without the “Blue Ribbon Certificate,” however, there was an‐
other copy of the license properly in evidence before the jury:
the one identified by the owner of Dutchman. This copy of the
license is signed, has the license number, and shows a clear
expiration date. The owner’s testimony at trial confirmed the
authenticity of the copy he introduced, his continuous posses‐
sion of it, and that the license was valid during the robbery.
Given the existence of this evidence, any error in admitting
the ATF records was harmless. We note as well that if one
were to read Bullcoming as being more hospitable to the ad‐
mission of this kind of government record, Barber is no better
oﬀ. If that were the case, he might well not be able to show
error at all.
                               B
   Barber also argues that it was error to admit Facebook rec‐
ords linked to an account that he says is not his—or, more ac‐
curately, that the government allegedly failed to prove is his.
On the second day of trial, the government brought in the Fa‐
cebook records for use in its examination of ATF Special
Agent Thomas Kaiser, a digital‐media collection specialist
who investigated Barber and originally discovered the Face‐
book account. Kaiser testified that the Facebook account in
question was “friends” with many of Barber’s known friends,
had pictures of him, and was linked to a cell phone number
Barber had given out.
8                                                   No. 18‐2803

   Jeremiah Thompson, the friend with whom Barber dis‐
cussed the robbery on Facebook Messenger, also testified
about the records. Thompson confirmed his knowledge of
those messages, that he recognized the pictures of Barber
from the account in question, and that he habitually used Fa‐
cebook Messenger to coordinate in‐person meetings with Bar‐
ber. After this testimony, the government moved to admit the
Facebook records as adequately authenticated under Federal
Rule of Evidence 901(b)(1). Barber objected on the grounds
that the government had not laid a suﬃcient foundation es‐
tablishing that the account was his. Since he renews this argu‐
ment on appeal, we review for abuse of discretion.
    To authenticate Facebook records and messages, the gov‐
ernment needed only to “produce evidence suﬃcient to sup‐
port a finding” that the account belonged to Barber and the
linked messages were actually sent and received by him. FED.
R. EVID. 901(a). See United States v. Lewisbey, 843 F.3d 653, 658
(7th Cir. 2016). Barber relies on two cases from the Second and
Third Circuits to support his contention that the govern‐
ment’s foundation was inadequate. Neither helps him.
    In the first case, United States v. Vayner, 769 F.3d 125, 131
(2d Cir. 2014), the government’s case was so weak that at first
it did not even try to admit the website at issue as the defend‐
ant’s. When it did try, the government could point to nothing
in the record suggesting that the defendant had ties to the
website. Id. at 132–33. In contrast, in our case ample evidence
tied Barber to the Facebook account. Next, Barber relies on
United States v. Browne, 834 F.3d 403, 409 (3d Cir. 2016). There,
the government initially tried to introduce Facebook mes‐
sages as self‐authenticating evidence under Federal Rules of
Evidence 902(11) and 803(6). Id. When that failed, it oﬀered
No. 18‐2803                                                     9

testimony from a records custodian, who said that the Face‐
book messages were sent between the accounts. That fact,
however, shed no light on whether those accounts were tied
to any particular people. Id. at 409–10.
    Even though the Facebook records were not self‐authenti‐
cating under Rule 902, however, the Browne court held that
the government had properly authenticated the documents
under Rule 901. It found that the “authentication challenge
collapses under the veritable mountain of evidence linking”
the defendant to the incriminating Facebook chats. Id. at 415.
Some of the evidence on which the court in Browne relied
came from four witnesses who had participated in the Face‐
book messages at issue. Though those witnesses did not spe‐
cifically identify the records at trial, their testimony about the
conversations was consistent with the records. They said, for
example, that after arranging a meeting via messages with the
account at issue, they would meet in person with the defend‐
ant. The Third Circuit called this “powerful evidence not only
establishing the accuracy of the chat logs but also linking
them to Browne.” Id. at 413. Here, we have that and more.
Thompson testified that he would meet with Barber after mes‐
saging the account, and he directly identified the pertinent
messages.
   This court has relied on evidence such as the presence of a
nickname, date of birth, address, email address, and photos
on someone’s Facebook page as circumstantial evidence that
a page might belong to that person. Lewisbey, 843 F.3d at 658.
Barber had all of that and more. In addition, Barber’s account
was linked to his girlfriend’s, linked to his cell phone, and—
most damning given Browne—Thompson testified that he suc‐
cessfully used Facebook Messenger to set up face‐to‐face
10                                                  No. 18‐2803

meetings with Barber. That is more than enough for a reason‐
able jury to conclude that the account belonged to Barber.
There was no error in admitting these Facebook records.
                               C
    Just 44 days after Barber’s May 2018 trial, the Supreme
Court decided Carpenter v. United States, which held that the
government must obtain a search warrant before gathering
cell phone location data. 138 S. Ct. 2206, 2221 (2018). The po‐
lice did not have a warrant when they obtained Barber’s data
from his carrier. Armed with the Court’s Carpenter decision,
Barber contends that his records should be suppressed. But
Barber did not raise this objection at trial; indeed, he did not
even file a pre‐trial motion to suppress the data. This has se‐
rious implications for his ability now to raise the point.
    Federal Rule of Criminal Procedure 12(b)(3) describes sup‐
pression motions as “requests [that] must be raised by pretrial
motion if the basis for the motion is then reasonably availa‐
ble.” Rule 12(c)(3) specifies that if a party misses the deadline
for a pretrial motion under Rule 12(b)(3), the motion is un‐
timely and the court may consider it only if the party shows
“good cause.” While Carpenter was decided after Barber’s
trial, the case had been pending before the Supreme Court
since June 5, 2017, when the Court agreed to hear it. See Car‐
penter v. United States, 137 S. Ct. 2211 (2017) (granting certio‐
rari). The issue was thus hardly a secret: Barber’s lawyers
could easily have adopted the arguments Carpenter’s lawyers
were making in a similar suppression motion.
   We confronted precisely this question in United States v.
Thomas, 897 F.3d 807, 815 (7th Cir. 2018), cert. denied, 139 S.
Ct. 615 (2018). The defendant in Thomas also had his cell
No. 18‐2803                                                  11

location records obtained without a warrant. Like Barber, he
did not file a suppression motion just before Carpenter was de‐
cided, nor did he show good cause for why he failed to do so.
We held that “[w]hile Thomas certainly is correct that this le‐
gal issue remained uncertain before his trial, that uncertainty
did not qualify as good cause under Rule 12 for failing to raise
the issue.” Id. We pointed out that in our court’s last word on
the topic, United States v. Daniels, 803 F.3d 335, 351 (7th Cir.
2015), we did not reach the substantive suppression issue—
though we explicitly noted the circuit split that Carpenter
would resolve—because the defendant likewise failed to file
a pretrial motion to suppress. Id.
    Barber, like Daniels and Thomas, knew that this was an
open question, yet he failed to file the required suppression
motion. Daniels especially ought to have alerted him to both
the availability of the Carpenter argument and the necessity of
making the pretrial suppression motion. We conclude that
Barber has not shown good cause for why we should consider
his untimely motion under Rule 12(c)(3), and so he has for‐
feited this argument. His failure to show good cause also per‐
suades us that there is no reason to overlook his forfeiture.
                               II
    We end with a brief note on Barber’s sentence. During his
trial, U.S. Marshals found a message scratched on a bench
where Barber had been sitting in the South Bend federal court‐
house. It read: “TELL ANTHONY CHIPPS TO THINK B4 H
GET ON THERE N LIE.” Based on this, the district court im‐
posed a two‐level sentencing enhancement for obstruction of
justice.
   The relevant sentencing guideline states:
12                                                    No. 18‐2803

     If (1) the defendant willfully obstructed or impeded, or
     attempted to obstruct or impede, the administration of
     justice with respect to the investigation, prosecution, or
     sentencing of the instant oﬀense of conviction, and (2)
     the obstructive conduct related to (A) the defendant’s
     oﬀense of conviction and any relevant conduct; or (B)
     a closely related oﬀense, increase the oﬀense level by 2
     levels.
U.S.S.G. § 3C1.1. Obstructive conduct includes but is not lim‐
ited to “threatening, intimidating, or otherwise unlawfully in‐
fluencing a co‐defendant [or] witness … directly or indirectly,
or attempting to do so[.]” Id. at § 3C1.1 comment n.4(A). We
review the district court’s underlying factual findings that
supported this sentencing guideline enhancement for clear er‐
ror, and we consider de novo whether the district court made
adequate findings. United States v. House, 551 F.3d 694, 697
(7th Cir. 2008).
    An attempt to influence a witness is enough, regardless of
whether it succeeds. United States v. Wright, 37 F.3d 358, 362
(7th Cir. 1994). And it is the defendant’s actions that matter:
“the court will use an objective standard to determine
whether a given action is an attempt to obstruct justice, rather
than evaluating the subjective intent of the defendant.” House,
551 F.3d at 699. The context of the statements is important.
Wright, 37 F.3d at 362; United States v. Cherif, 943 F.2d 692, 703
(7th Cir. 1991) (letter saying, “You know you’re innocent and
there is no way conceivable that you could have known any‐
thing about anything” was obstruction because it was a lie,
and thus an attempt to influence the witness not to disclose
what she knew).
No. 18‐2803                                                   13

    Barber’s argument is that his comments do not support an
enhancement for obstruction of justice because, if anything,
they just encouraged Chipps to tell the truth. In United States
v. Cheek, 740 F.3d 440, 454 (7th Cir. 2014), we rejected a de‐
fendant’s similar argument that a letter urging a witness to
“tell the truth” was not obstructive, because in context it was
reasonably seen as an attempt to sway or prevent harmful tes‐
timony. While Barber’s interpretation that this was just a
statement he made out of concern that Chipps might perjure
himself is possible, it is much less likely than the reading that
he wanted to communicate his dissatisfaction with his co‐con‐
spirator’s decision to testify against him. Moreover, telling
Chipps to “think b4” he spoke is phrasing commonly used for
one thing: to cause someone to reconsider what he is about to
do, and then not do it. See, e.g., Think Before You Post: Hoax
Threats are Serious Federal Crimes, FBI, (Oct. 5, 2018)
https://www.fbi.gov/news/stories/hoax‐threats‐awareness‐
100518 (advising the public of the potential criminal conse‐
quences for sending threatening social media posts, including
a video described as “[t]his college student realized the grav‐
ity of his threatening post when the FBI arrested him”). We
see no error in the district court’s factual determination—spe‐
cifically its analysis of the context of the statement and the
likely interpretation of the statement itself—that Barber’s con‐
duct warranted the sentencing enhancement.
                               III
   We AFFIRM Barber’s conviction and sentence.